DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,192,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel M. Fitzgerald on 03/26/2021.

The application has been amended as follows: 

representing aggregated merchant analytics generated based on transaction data associated with a plurality of merchants located in [[for]] a plurality of geographic sectors, said method implemented by an access control computing device including at least one processor in communication with the memory, the access control computing device in communication with the user computing device, said method comprising:
enrolling a user with the access control computing device by:
receiving a template including a data field for an initial code segment defining a bounding area defining a geographic area; and
populating, using information from the data fields of the template, a login entry for the user in a list of login entries stored in the memory;
receiving a candidate login input corresponding to the user;
comparing the candidate login input to the list of login entries stored in the memory, each of the stored login entries having a corresponding code segment, each code segment defining a corresponding bounding area defining a corresponding geographic area;
retrieving from the memory a selected code segment corresponding to the stored login entry matching the candidate login input;
applying a geographic restriction to the data set by processing the selected code segment; and
transmitting a data subset of the data set to the user computing device for display, the data subset including data satisfying the geographic restriction. 

storing the initial login information in the memory in the login entry for the user.
3.	The method of Claim 2, wherein the template including the initial login information and the initial code segment is received by the access control computing device from a remote computing device in communication with the access control computing device.
4.	The method of Claim 1, wherein enrolling the user further comprises:
providing a user interface element that enables selection of the geographic area from a map using a resizable and positionable bounding area overlaid on the map and enables selection of a code segment type; and
filling the initial code segment template data field with a displayed code segment corresponding to the geographic area of the map selected using the bounding area, the displayed code segment formatted according to the selected code segment type.
5.	The method of Claim 1, wherein applying the geographic restriction comprises:
comparing the selected code segment to location data associated with each of the plurality of geographic sectors;
determining that at least one geographic sector is within the geographic area defined by the code segment; and
retrieving, from the data set, the location data associated with the at least one geographic sector within the geographic area and at least one associated value.
6.	The method of Claim 1, wherein the values of the data set are aggregated merchant analytics for corresponding geographic sectors.

8.	(currently amended) An access control computing device for controlling access by a user computing device to a data set stored in a memory, the data set including values representing aggregated merchant analytics generated based on transaction data associated with a plurality of merchants located in [[for]] a plurality of geographic sectors, said access control computing device comprising at least one processor in communication with the memory, said access control computing device in communication with the user computing device, said at least one processor programmed to:
enroll a user with the access control computing device by:
receiving a template including a data field for an initial code segment defining a bounding area defining a geographic area; and
populating, using information from the data fields of the template, a login entry for the user in a list of login entries stored in the memory;
receive a candidate login input corresponding to the user;
compare the candidate login input to the list of login entries stored in the memory, each of the stored login entries having a corresponding code segment, each code segment defining a corresponding bounding area defining a corresponding geographic area;
retrieve from the memory a selected code segment corresponding to the stored login entry matching the candidate login input;

transmit a data subset of the data set to the user computing device for display, the data subset including data satisfying the geographic restriction.
9.	The access control computing device of Claim 8, wherein said at least one processor is further programmed to:
receive another template data field for initial login information corresponding to the user, the initial login information including a username and password; and
store the initial login information in the memory in the login entry for the user.
10.	The access control computing device of Claim 9, wherein said at least one processor is further programmed to receive the template including the initial login information and the initial code segment from a remote computing device in communication with said access control computing device.
11.	The access control computing device of Claim 8, wherein said at least one processor is further programmed to receive the initial login information and the initial code segment from a remote computing device in communication with said access control computing device, and wherein the remote computing device is configured to:
provide a user interface element that enables selection of the geographic area of a map using a resizable and positionable bounding area overlaid on the map based on user input and enables selection of a code segment type; and
fill the initial code segment template data field with a displayed code segment corresponding to the geographic area of the map selected using the bounding area, the displayed code segment formatted according to the selected code segment type; and

12.	The access control computing device of Claim 8, wherein said at least one processor is further programmed to:
compare the selected code segment to location data associated with each of the plurality of geographic sectors;
determine that at least one geographic sector is within the geographic area defined by the code segment; and
 retrieve, from the data set, the location data associated with the at least one geographic sector within the geographic area and at least one associated value.
13.	The access control computing device of Claim 8, wherein the values of the data set are aggregated merchant analytics for corresponding geographic sectors.
14.	(currently amended)  The access control computing device of Claim 13, wherein the at least one processor is further programmed to generate the aggregated merchant analytics for corresponding geographic sectors based on transaction data associated with a plurality of merchants located in each geographic sector, wherein the aggregated merchant analytics represent a ranking of each geographic sector relative to all other geographic sectors.
15-26.	(cancelled)

Allowable Subject Matter
Claims 1-14 are allowed.



Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-14 are allowed for reasons argued by Applicant in the remarks filed 02/12/2021 and by way of this Examiner’s Amendment. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2009/0132316 A1		“Florance”
Florance discloses a method to identify a merchant trade area, classifications and geolocations. Florance goes further in stating that a trade area request is received by a device and a plurality of consumer location data entries are retrieved and transmitting the identified merchant trade area. Florance covers several features of the claimed invention. However, as the applicant argues on pg. 12, Florance does not necessarily describe or suggest enrolling a user with the access control computing device by receiving a template including a data field for an initial code segment defining a geographic area. It should be added that the examiner’s amendment introduces that the data set includes values representing aggregated merchant 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“..values representing aggregated merchant analytics generated based on transaction data associated with a plurality of merchants located in a plurality of geographic sectors … enrolling a user with the access control computing device by: receiving a template including a data field for an initial code segment defining a bounding area defining a geographic area; and populating, using information from the data fields of the template, a login entry for the user in a list of login entries stored in the memory; receiving a candidate login input corresponding to the user; comparing the candidate login input to the list of login entries stored in the memory, each of the stored login entries having a corresponding code segment, each code segment defining a corresponding bounding area defining a corresponding geographic area…”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491